     Case 4:20-cv-01274-Y Document 4 Filed 01/12/21   Page 1 of 3 PageID 20


                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

ERIC V. MITCHEL,                    §
                                    §
             Petitioner,            §
                                    §
V.                                  §      No. 4:20-CV-1274-Y
                                    §
STATE OF TEXAS,                     §
                                    §
             Respondent.            §

                         MEMORANDUM OPINION AND ORDER

       Before the Court is a petition for a writ of habeas corpus

under 28 U.S.C. § 2254 filed by Petitioner, Eric V. Mitchel, a

former state prisoner, against the State of Texas, respondent.

After      having   considered   the    petition   and   relief   sought      by

Petitioner, the Court has concluded that the petition should be

dismissed for lack of subject-matter jurisdiction. No service has

issued against Respondent.

                    I. FACTUAL AND PROCEDURAL HISTORY

       On November 20, 2015, in Tarrant County, Texas, Case No.

1387867D, Petitioner pleaded guilty to indecency with a child and

was sentenced to five years’ imprisonment.1 (Pet. 2, doc. 1.) This

petition challenging that conviction was filed on November 30,

2020. (Id.)


                      II. SUBJECT-MATTER JURISDICTION

       Generally, for a federal district court to have subject-matter

       1
       A certified copy of the trial court’s judgment of conviction was
provided to the Court by the Tarrant County District Clerk’s office via email
communication.
      Case 4:20-cv-01274-Y Document 4 Filed 01/12/21   Page 2 of 3 PageID 21


jurisdiction over a claim(s) under § 2254, the petitioner must be

“in custody” pursuant to the underlying conviction and sentence

that are the subject of the proceeding. Lackawanna Cty. Dist. Att’y

v. Coss, 532 U.S. 394, 394 (2001); Maleng v. Cook, 490 U.S. 488,

492 (1989). A federal court lacks subject-matter jurisdiction to

entertain a § 2254 action if, at the time the habeas petition is

filed, the prisoner is not “in custody” under the conviction and

sentence he seeks to attack. Maleng, 490 U.S. at 490–91. The Court

has     confirmed    via   telephonic       communication   with   the   Texas

Department of Criminal Justice that Petitioner’s 5-year sentence

for his 2015 conviction was fully discharged on November 17, 2020,

on the date of his release. Thus, he was not in custody under the

2015 conviction and sentence at the time this petition was filed,

and he may not now challenge the conviction directly in a § 2254

petition. Garlotte v. Fordice, 515 U.S. 39, 45 (1995); Maleng, 490

U.S. at 492-93.

        For the reasons discussed, Petitioner’s petition for writ of

habeas corpus under 28 U.S.C. § 2254 is dismissed with prejudice

for lack of subject-matter jurisdiction.
        Further, Federal Rule of Appellate Procedure 22 provides that

an appeal may not proceed unless a certificate of appealability is

issued under 28 U.S.C. § 2253. The certificate of appealability may

issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003). “Under this standard, when a district court denies



                                        2
      Case 4:20-cv-01274-Y Document 4 Filed 01/12/21   Page 3 of 3 PageID 22


habeas relief by rejecting constitutional claims on their merits,

‘the petitioner must demonstrate that reasonable jurists would find

the    district    court’s   assessment     of   the   constitutional   claims

debatable or wrong.’” McGowen v. Thaler, 675 F.3d 482, 498 (5th

Cir. 2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

When the district court denies the petition on procedural grounds

without reaching the merits, the petitioner must show “that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Id. (quoting Slack,

529 U.S. at 484). This inquiry involves two components, but a court

may deny a certificate of appealability by resolving the procedural

question only. Petitioner has not made a showing that reasonable

jurists would question this Court’s procedural ruling. Petitioner

has neither alleged nor demonstrated that he is entitled to proceed

under 28 U.S.C. § 2241. Therefore, a certificate of appealability

should not issue.

        SIGNED January 12, 2021.

                                            ____________________________
                                            TERRY R. MEANS
                                            UNITED STATES DISTRICT JUDGE




                                        3
